435 F.2d 1306
Arthur Stanley KERNS et al., Plaintiffs-Appellees,v.Charles McWILLIAMS, the Mobile Press Register, Inc., and theUnited Press International, Inc., Defendants-Appellants.
No. 29703.
United States Court of Appeals, Fifth Circuit.
Jan. 15, 1971.

Appeal from the United States District Court for the Southern District of Alabama; Daniel Holcombe Thomas, Judge.
W. B. Hand, Hand, Arendall, Bedsole, Greaves & Johnston, Mobile, Ala., for appellants Mobile Press Register, Inc. and Charles McWilliams.
J. Edward Thornton, Mobile, Ala., for appellant, United Press International, Inc.; Thornton & McGowin, Mobile, Ala., of counsel.
Leon G. Duke, Mobile, Ala., Georgie E. Estes, Len T. Blackwell, Gulfport, Miss., for appellees.
Before BELL, DYER and RONEY, Circuit Judges.
PER CURIAM:


1
Charles McWilliams, The Mobile Press Register, Inc. and the United Press International, Inc., defendants in this libel suit, were granted leave to take an interlocutory appeal pursuant to 28 U.S.C.A. 1292(b) from an order of the District Court denying their motions for summary judgment.


2
After considering the briefs and oral arguments we conclude that the order allowing the interlocutory appeal was improvidently granted.  Spurlin v. General Motors Corp., 5 Cir. 1970, 426 F.2d 294.


3
Accordingly, the order heretofore allowing the interlocutory appeal is vacated and the case is remanded for trial on the issues of actual malice defamation and possible damages in accordance with the standards of New York Times Co. v. Sullivan, 1964, 376 U.S. 254, 84 S.Ct. 710, 11 L.Ed.2d 686 even, though the appellees are not public officials, since they were engaged in a matter of public interest and concern.  Curtis Publishing Co. v. Butts, 1967, 388 U.S. 130, 152-155, 87 S.Ct. 1975, 18 L.Ed.2d 1094; Time, Inc. v. Ragano, 5 Cir. 1970, 427 F.2d 219; Bon Air Hotel, Inc. v. Time, Inc., 5 Cir. 1970, 426 F.2d 858; Wasserman v. Time, Inc., 1970, 138 U.S.App.D.C. 7, 424 F.2d 920; Time, Inc. v. McLaney, 5 Cir. 1969, 406 F.2d 565, cert. denied, 395 U.S. 922, 89 S.Ct. 1776, 23 L.Ed.2d 239.


4
Vacated and remanded.